                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


YETI COOLERS, LLC,

                      Plaintiff,
                                                   Case No. 17-cv-01145-RP
        v.

WALMART INC., and REAL VALUE, LLC,
d/b/a SIMPLE MODERN,

                      Defendants.




               DEFENDANT REAL VALUE, LLC D/B/A SIMPLE MODERN’S
             SECOND UNOPPOSED MOTION TO EXTEND ANSWER DEADLINE

        Defendant Real Value, LLC d/b/a Simple Modern (“Simple Modern”) files this second

unopposed motion to extend its deadline to answer or otherwise respond to Plaintiff YETI

Cooler, LLC’s (“YETI”) First Amended Complaint (“Complaint”) (Dkt. 67) to November 26,

2018.

        The Complaint was filed on August 29, 2018. Simple Modern agreed to accept service of

the Complaint, effective September 4, 2018, and Simple Modern’s deadline to answer or

otherwise respond to the Complaint was September 25, 2018. On September 24, 2018, Simple

Modern requested an extension to extend its deadline to answer or otherwise respond to the

Complaint to October 25, 2018. Dkt. 74. This Court granted Simple Modern’s request. Dkt. 75.

Simple Modern seeks an additional 30-day extension of its October 25, 2018 answer deadline

because counsel for the parties are engaged in ongoing discussions regarding whether an

amicable resolution can be reached.
        On October 24, 2018, counsel for Simple Modern conferred with counsel for YETI and

confirmed that YETI does not oppose a 30-day extension to November 26, 20181. This motion is

not brought for purposes of delay.

        Simple Modern respectfully requests that the Court grant this motion and extend its

deadline to answer or otherwise respond to the Complaint up to and including November 26,

2018.



                                           Respectfully submitted,

Dated: October 24, 2018                    FISH & RICHARDSON P.C.

                                           By: /s/ William T. “Tommy” Jacks
                                           William T. “Tommy” Jacks
                                           Texas Bar No. 10452000
                                           jacks@fr.com
                                           111 Congress Avenue, Suite 810
                                           Austin, TX 78701
                                           (512) 472-5070 - Telephone
                                           (512) 320-8935 - Facsimile



                                           Counsel for Defendant Real Value, LLC
                                           d/b/a Simple Modern




1
 Thirty days from the current deadline is Saturday, November 24, 2018. Pursuant to Rule
6(a)(1) of the Federal Rules of Civil Procedure, the deadline is continued to the next day that is
not a weekend or holiday (i.e., November 26, 2018).

                                                2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on October 24, 2018 to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.


                                                   /s/ William T. “Tommy” Jacks
                                                   William T. “Tommy” Jacks
